DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8, 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0129432 to Daido et al .
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Re Claim 1, Daido et al discloses a vehicle body front structure of a vehicle, the vehicle comprising a bumper beam (9) disposed on a front side of a vehicle body and extending in a vehicle width direction, wherein the bumper beam is fixed at its lateral end portions in the vehicle width direction to the vehicle body, wherein a guide member (21) is disposed on each lateral end portion of the bumper beam to cover a laterally outer end surface of the bumper beam in the vehicle width direction, and wherein the guide member has a deformation allowance (21b) caused to extend in a collision in accordance with a displacement of the bumper beam.
Re Claim 2, Daido et al discloses wherein the guide member (21) covers a front surface and the laterally outer end surface of the bumper beam throughout a height from an upper surface to a lower surface of the bumper beam (see figure 4).
Re Claim 3, Daido et al discloses further comprising a support member (10) for supporting a rear surface of the bumper beam, wherein the guide member is made of a plate member having a pair of upper and lower inclined portions inclined, when viewed from a side, to approach each other with rearward distance from the rear surface of the bumper beam, and wherein height positions of rear ends of the pair of upper and lower inclined portions correspond to height positions of an upper surface and a lower surface of the support member (looking at figure 7 it can be seen that the plate 20 decreases in an inclined shape from the bumper width to the support width).
Re Claim 4, Daido et al disclose wherein a front end portion of the guide member (20) is fixed to the front surface of the bumper beam (9), and a rear end portion of the guide member is fixed to an outer surface of the support member (outer surface of plate 11 of support 10), and wherein the deformation allowance is disposed between the front end portion and the rear end portion of the guide member (20).
Re Claim 5, Daido et al discloses wherein the deformation allowance is formed by a bent portion (21b-2) formed in the front end portion and a bent portion formed in the rear end portion (21b-1).
Re Claim 6, Daido et al discloses wherein a rear end of the guide member (20) is joined to an outer surface of a support member (outer surface of 11 of 10) for supporting the bumper beam (9).
Re Claim 7, Daido et al discloses wherein a rear end of the guide member extends to a vicinity of a mounting plate portion (11) disposed at a rear end of the support member (10).
Re Claim 8, Daido et al discloses wherein the rear end of the guide member is bent to protrude outward in the vehicle width direction (see figure 7) and fixed to the mounting plate portion (11 of 10).
Re Claim 11, Daido et al discloses wherein the support member (20) is composed of a plurality of bumper beam extensions extending in a longitudinal direction of the vehicle body to enhance strength of the vehicle body (on left and right sides of bumper).
Re claim 12, Daido et al discloses wherein the guide member is fixed to a front end portion of a front side frame or to a front end portion of a subframe (11 is mounting plate attached to frames 3 and 4).

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA ANN BONIFAZI whose telephone number is (571)272-4737. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA ANN BONIFAZI/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612